DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: ROLLABLE DISPLAY DEVICE HAVING VARIABLE DATA PROCESSING POSITIONS FOR PIXELS AND DATA PROCESSING METHOD THEREOF.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0032106 A1).
	As to claim 1, Yu teaches a display device (Yu, a “rollable flexible display device”), comprising: 
	a panel (Yu, FIGS. 1-5, [0034], “panel 150”) including a display area (Yu, FIGS. 5A-5B, [0045], “display area AA”), the panel (Yu, FIGS. 1-5, [0034], “panel 150”) including a plurality of pixels (Yu, FIG. 1, [0039], “subpixels SP”) and having a variable physical shape (Yu, see FIGS. 5-6, [0052], e.g., “display panel 150 comes out of the housing 180 or goes back into the housing 180 depending on the direction of rotation of the driving device”); 
	a panel driver (Yu, FIG. 1, [0034], “scan driver 130” and “data driver 140”) for driving the panel (Yu, FIG. 1, [0036], “a gate timing control signal GDC for controlling the operation timing of the scan driver 130 and a data timing control signal DDC for controlling the operation timing of the data driver 140”); and 
a timing controller (Yu, FIG. 1, [0036], “timing controller 120”) for varying the area of a first display area (Yu, see FIGS. 5-6) in which an image is displayed in the display area according to change in the shape of the panel in response to detecting the change in the shape of the panel through a sensor (Yu, FIGS. 15-16, [0109], “it is possible to detect whether the shape of the display panel 150 is deformed or not by sensing each portion individually by the sensors PSU and PSD and comparing the presence or absence of light received in the rolled and unrolled portions”).
Yu fails to explicitly teach “varying a distance between adjacent pixels in the first display that are selected based on the distance for compensation processing in response to the varied area of the first display area”.
resolutions in the first display that are selected based on the distance for compensation processing in response to the varied area of the first display area (Yu, FIGS. 5-6, [0054]-[0055], “the rollable flexible display device may vary or optimize the resolution, depending on the area (size or position) of the display panel 150 when unrolled. As illustrated in FIG. 6A, when the display panel 150 is fully unrolled, an image is displayed at the full resolution (high resolution) the display panel 150 can provide … when the display panel 150 is 70% unrolled, an image is displayed at a resolution (low resolution) which is adjusted to be lower than the full resolution the display panel 150 can provide”)
	At the time of effective filing date, considering that resolution is determined by “distance between adjacent pixels”, it would have been obvious to one of ordinary skill in the art to modify the step of adjusting “high/low resolution(s)” taught by Yu to be implemented by varying the distance between adjacent pixels according to the varying display area, so as to “vary or optimize the resolution depending on the area (size or position) of the display panel 150 when unrolled” (Yu, [0054]).
	As to claim 6, Yu teaches the display device of claim 1, wherein the panel (Yu, FIGS. 1-5, [0034], “panel 150”) is a foldable panel or a rollable panel (Yu, FIGS. 4-6, [0013], “rollable flexible display device”).  

Allowable Subject Matter
Claims 2-5 and 7-9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claim 2, the closest known prior art, i.e., Yu et al. (US 2018/0032106 A1), Yoo (US 2016/0227623 A1), Kim (US 2014/0361262 A1), Cai (US 2018/0040680 A1) and Kim (US 2014/0231763 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the timing controller reduces the distance between the adjacent pixels that is used to select the adjacent pixels for the compensation processing when the area of the first display area decreases”.
As to claim 3, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the timing controller varies the distance between the adjacent pixels by changing a sampling position of compensation data downloaded from an external memory to an internal memory in response to the varied area of the first display area and compensating for data of the adjacent pixels using the downloaded compensation data”.
	As to claim 4, Yu teaches the display device of claim 1, wherein the timing controller (Yu, FIG. 1, [0036], “timing controller 120”) includes: 
	a display area change detector (Yu, FIGS. 15-16, [0083], “determiner 171”) for detecting change of the first display area according to the change in the shape of the panel (Yu, FIGS. 15-16, [0083], “determines whether or how much the shape of the display panel is deformed, based on sensed values provided by the data driver 140”); 
	a display area calculator for calculating the varied area of the first display area (Yu, FIGS. 15-16, [0084], “determiner 171 may detect changes caused by deformation of the shape of the display panel by the comparison process and provide them to the adjustor 173”); 
	a data resolution calculator for calculating a data processing resolution corresponding to the calculated area of the first display area (Yu, FIGS. 15-16, [0090], “adjustor 173 compensates 
	However, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a memory address change processor for varying an address according to the calculated data processing resolution; a data download processor for sampling compensation data from an external memory using the varied address and downloading the compensation data to an internal memory; and a definition enhancement data processor for compensating for data of the adjacent pixels using the downloaded compensation data”.
	As to claim 5, it depends from claim 4, and is allowable at least for the same reason above.
	As to claim 7, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “sampling compensation data from an external memory and downloading the compensation data to an internal memory in response to the calculated data processing resolution; and compensating for data of a corresponding pixel using the compensation data downloaded to the internal memory”.
	As to claims 8-9, they depend from claim 7, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Yoo (US 2016/0227623 A1) teaches the concept of a “panel including a plurality of pixels and having a variable physical shape” (e.g., see FIGS. 2-9); (2) Kim (US 2014/0361262 A1) teaches the concept of a “panel including a plurality of pixels and having a variable physical shape” (e.g., see FIGS. 2-3); (3) Cai (US 2018/0040680 A1) teaches the concept of a “varying a distance between adjacent pixels” (e.g., see FIGS. 2-3); and (4) Kim (US 2014/0231763 A1) “varying a distance between adjacent pixels” (e.g., see FIGS. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 9, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***